NUMBER 13-10-00267-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


   IN RE: UNIT TEXAS DRILLING, L.L.C, UNIT DRILLING COMPANY,
                      AND CLIFF WELKER


                             On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                    Before Justices Yañez, Rodriguez, and Garza
                         Per Curiam Memorandum Opinion1

        Relators, Unit Texas Drilling, L.L.C., Unit Drilling Company, and Cliff Welker, filed

a petition for writ of mandamus in the above cause on May 5, 2010. On May 6, 2010, the

Court requested that the real parties in interest, Caesar Morales and his wife, Rhonda

Morales, file a response to the petition for writ of mandamus, and such response was duly

filed on May 24, 2010. On June 4, 2010, relators filed an amended reply in further support

of their petition. On June 7, 2010, this Court granted relators’ “Unopposed Motion to



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
Consolidate and Stay the Interlocutory Appeal Deadlines” in this cause and the related

appeal pending in cause number 13-10-00247-CV.

       Mandamus is an “extraordinary” remedy. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d
619, 623 (Tex. 2007) (orig. proceeding); see In re Team Rocket, L.P., 256 S.W.3d 257,

259 (Tex. 2008) (orig. proceeding). In order to obtain mandamus relief, the relator must

show that the trial court clearly abused its discretion and that the relator has no adequate

remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004)

(orig. proceeding); see In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008)

(orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the reply thereto, is of the opinion that relators have not shown

themselves entitled to the relief sought in the petition for writ of mandamus. See TEX . CIV.

PRAC . & REM . CODE ANN . § 51.016 (Vernon Supp. 2009) (allowing for interlocutory appeal

of a matter subject to the Federal Arbitration Act to the same extent as allowed under

federal law). Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP.

P. 52.8(a).



                                                         PER CURIAM


Delivered and filed the
6th day of July, 2010.




                                             2